            Case 1:20-cv-01817-VM Document 33
                                           34 Filed 04/26/21
                                                    04/27/21 Page 1 of 11




Mark K. Anesh (MA-8303)
Jamie R. Wozman (JW-6742)
LEWIS BRISBOIS BISGAARD & SMITH, LLP
77 Water Street, 21st Floor
New York, New York 10005
Tel: (212) 232-1300
Fax: (212) 232-1399                                                                   4/27/2021
Attorneys for Defendants

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------X
BRUCE J. REID,
                                Plaintiff,                                Civil Action No. 20-CV-
                                                                          01817(VM)
         -against-

JONATHAN S. SACK, MICHAEL H. MUI, and
SACK & SACK, LLP,
                   Defendants,

----------------------------------------------------------------------- X

                                STIPULATED PROTECTIVE ORDER

     Pursuant to Federal Rule of Civil Procedure 26, Plaintiff Bruce J. Reid and Defendants

Jonathan S. Sack, Michael H. Mui, and Sack & Sack, LLP (each hereinafter referred to individually

as a “Party” and collectively as the “Parties”) stipulate that the following provisions shall govern

the production and handling of documents, electronically-stored information, answers, responses,

depositions, pleadings, exhibits, and all other information and matter exchanged by the Parties or

filed with the Court throughout the proceedings in the above-captioned matter.

     1.      Definitions. As used in this Stipulated Protective Order (“Order”),

             a.    “Document” means any document or electronically stored information within the

                   scope of Fed. R. Civ. P. 34(a)(1)(A), and “electronically stored information” means

                   any information stored electronically, regardless of the format thereof or type of

                   device on which such information is accessible or stored;



4848-0717-9750.1
            Case 1:20-cv-01817-VM Document 33
                                           34 Filed 04/26/21
                                                    04/27/21 Page 2 of 11




             b.    “Information” means any information contained in any Document or Matter (as

                   defined below) or disclosed orally;

             c.    “Matter” means any tangible thing;

             d.    “Producing Party” means any Party or non-party who produces, uses or discloses

                   any Document, Matter or Information as part of discovery in this Action;

             e.    “Receiving Party” means any Party who receives any Document, Matter or

                   Information as part of discovery in this Action; and

             f.    “This Action” means the above-captioned civil action and includes all appeals of

                   any order, judgment or decree until the final, non-appealable disposition of all

                   issues raised in the above-captioned civil action.

     2.      Scope of Order. This Order shall apply to all Documents, Matter and Information

disclosed, produced, exchanged, or otherwise disseminated in this Action, including without

limitation, answers to interrogatories, responses to requests for admission, depositions and

deposition transcripts. However, nothing in this Order shall limit the Parties’ respective rights to

oppose discovery of any Document, Matter or Information on grounds other than that it constitutes

“Protected Information” as such term is defined in paragraph 4 below.

     3.      Binding Effect. Signature of this Order by counsel for a Party shall bind such Party’s

counsel and personnel, and such Party and its principals, shareholders, members, directors, officers

and employees.

     4.      Designation of Protected Information. The Producing Party may designate such

Document, Matter or Information as “Confidential” (collectively “Protected Information”) only if

the Producing Party believes in good faith, at the time of disclosure, that such Protected

Information (i) is used by the Producing Party in or pertains to its business and is not generally




4848-0717-9750.1
            Case 1:20-cv-01817-VM Document 33
                                           34 Filed 04/26/21
                                                    04/27/21 Page 3 of 11




known and would not normally be revealed to third parties; or (ii) would qualify as “confidential”

pursuant to Rule 26(c) of the Federal Rules of Civil Procedure or any other applicable legal

standard. If the Producing Party discovers that designated material does not qualify as Protected

Information, it must promptly notify each Receiving Party that it will withdraw or change the

designation.

     5.      Inadvertent Disclosure. If, through inadvertence, the Producing Party discloses any

Document, Matter or Information that it believes should have been designated “Confidential,” but

was not , it may subsequently designate it as ”Confidential,” and it shall thereafter be treated as

Protected Information. If the Receiving Party has disclosed the Protected Information to any third

party prior to the change in designation, the Receiving Party shall notify the Producing Party and

shall also make a good faith effort to have such Protected Information returned to the Producing

Party or destroyed.

     6.      Designation in Depositions, Hearings, Trial and Transcripts. Any witness under

examination at a deposition, hearing or at trial, and/or his or her counsel, shall state whether or not

any Document, Matter or Information elicited or used in the course of the deposition qualifies as

Protected Information, provided, however, that the witness and/or his or her counsel, shall have

thirty (30) days from the availability of the transcript(s) of such trial or hearing within which to

designate portions thereof as Protected Information. If no designation is made during the

deposition or testimony, or if there is no designation within thirty (30) days following availability

of such transcript, then no part of the transcript (with the exception of exhibits designated as

“Confidential”) shall be treated as Protected Information. Failure to make a designation during

deposition, hearing or testimony, does not waive the right to make such designation subsequently

within 30 days as indicated above.




4848-0717-9750.1
            Case 1:20-cv-01817-VM Document 33
                                           34 Filed 04/26/21
                                                    04/27/21 Page 4 of 11




     7.      Disclosure of Protected Information. Protected Information may be disclosed only to:

             a.    Attorneys of record who are outside counsel for the Parties; corporate counsel for

                   the Parties; and officers of each of the Parties who have a need to know the

                   Protected Information for purposes of prosecuting or defending any claim or

                   assisting in the making of any decision relating to this Action;

             b.    Graphics or design services personnel, non-technical jury or trial consulting

                   services, and photocopy, document imaging and database services retained by

                   counsel for the Parties to assist with trial preparation or presentation, or other court

                   proceedings in this Action provided that each such personnel, and each such

                   services company has signed an undertaking in the form of Exhibit A attached to

                   this Order before receiving Protected Information. Each services company shall be

                   responsible for ensuring that its employees and staff comply in full with the

                   provisions of this Order;

             c.    The United States District Court for the Southern District of New York, including

                   all of its legal and clerical personnel, or any judicial body before which this Action

                   is subsequently pending;

             d.    Independent experts or consultants who are not directly or indirectly associated

                   with a Party and are engaged by outside counsel for the Parties to assist in this

                   Action, together with the employees, staff, or other personnel working under the

                   supervision of such independent experts or consultants, provided that each such

                   independent expert or consultant has signed an undertaking in the form of Exhibit

                   A attached to this Order before receiving Protected Information. Independent

                   experts and consultants shall be responsible for ensuring that their employees, staff,




4848-0717-9750.1
            Case 1:20-cv-01817-VM Document 33
                                           34 Filed 04/26/21
                                                    04/27/21 Page 5 of 11




                   or other personnel working under their supervision comply in full with the

                   provisions of this Order;

             e.    Outside stenographic court reporters; and

             f.    Any deponent or other witness who authored, received, or saw the Protected

                   Information or who is otherwise familiar with the Protected Information.

     8.      Limitations on Use of Protected Information. The Receiving Party and any other

person authorized to receive Protected Information as provided in paragraph 7 above shall use

same solely for purposes of the defense, prosecution or making decisions regarding settlement of

claims in this Action, or the arbitration entitled Bruce Reid v. ICAP Capital Markets LLC, et al.,

American Arbitration Association Case No. 01-20-0000-6422, and in a manner consistent with

this Order.

     9.      Designation by a Non-Party. Any non-party, whether a person or entity, wishing to

come within the provisions of this Order when producing or disclosing any Document, Matter or

Information, shall (a) sign a statement in the form attached as Exhibit A confirming that the non-

party has read the Order and agrees to comply with its terms, and (b) properly mark the Documents,

Matter, or Information that it considers to be or to contain Protected Information at the time such

Document, Matter, or Information is produced, except that in the case of oral testimony at a

deposition, hearing or trial, Protected Information shall be designated as provided in paragraph 6

above.

     10.     Exclusion from Restrictions.

             a.    The restrictions set forth in this Order shall not apply to information that: (a) is

                   known to the Receiving Party prior to the date of disclosure as proven by the

                   Receiving Party’s contemporaneous business records, or (b) becomes known to the




4848-0717-9750.1
            Case 1:20-cv-01817-VM Document 33
                                           34 Filed 04/26/21
                                                    04/27/21 Page 6 of 11




                   public following disclosure in this Action, provided that such information was not

                   inadvertently disclosed and subsequently designated as Protected Information as

                   provided in paragraph 5 above, or does not become publicly known by any act or

                   omission of the Receiving Party in breach of this Order.

             b.    Nothing in this Order shall preclude a Party or its counsel, or any other person, from

                   disclosing or using, in any manner or for any purpose, any information not obtained

                   in discovery in this proceeding, if such information is lawfully obtained from a third

                   party, even though the same information may have been produced in discovery in

                   this Action and designated as Protected Information.

             c.    Nothing in this Order shall preclude any Party or its counsel from (a) showing any

                   Protected Information to an individual who prepared such Protected Information;

                   or (b) disclosing or using, in any manner or for any purpose, any information from

                   the Party’s own files which the Party itself has designated as Protected Information.

     11.     Filing Under Seal. The Parties anticipate that some pleadings, motions, deposition

transcripts or other papers in this Action will contain Protected Information, and that some of these

papers will need to be filed under seal because no procedure other than filing under seal will be

sufficient to preserve the confidential nature of the Protected Information. Accordingly, the Parties

agree to the following procedures.

Efforts to Minimize Requests for Sealing. The Parties agree that they shall make best efforts to

limit sealing requests.

Requests for Sealing. The Parties must obtain leave of the Court before filing any document under

seal. The sealing request shall include (1) one full set of the documents with the words, phrases,

or paragraphs to be redacted highlighted; (2) one partial set of solely those pages on which the




4848-0717-9750.1
            Case 1:20-cv-01817-VM Document 33
                                           34 Filed 04/26/21
                                                    04/27/21 Page 7 of 11




Party seeks to redact material. If leave is granted, redacted copies of such documents must be filed

with the Clerk of Court and may not be filed electronically.

     12.     Objection to Designation. A Party may object at any time to the designation of any

Protected Information by giving written notice (“Notice of Objection”) to the Producing Party by

email. The Notice of Objection shall identify the Protected Information to which the objection is

made and a response to the Notice of Objection (a “Response”) shall be given by the Producing

Party to the objecting Party, by email, within fourteen (14) days following receipt of the Notice of

Objection. If the Parties cannot resolve the objection within seven (7) days following the date of

Response, the Producing Party shall seek to schedule a telephone conference for the Parties to

resolve the objection before the Magistrate Judge. Such conference shall be scheduled to take place

within fourteen (14) days following the date of the Notice of Objection or as soon thereafter as the

Magistrate Judge can hear the matter. If a telephone conference is scheduled, the disputed

Protected Information shall be treated as Protected Information until the Parties resolve their

dispute or the Court rules on a motion. If the Producing Party fails to schedule a telephone

conference as aforesaid, the disputed Protected Information shall lose its designation as Protected

Information and shall thereafter not be treated as such. In connection with any dispute pursuant to

this paragraph 12, the Producing Party shall bear the burden of establishing that good cause exists

for the disputed Document, Matter, or Information to be treated as Protected Information.

     13.     Use of Protected Information in Court Proceedings. The Parties shall confer and

attempt to agree, before any trial or other hearing, on the procedures and conditions under which

Protected Information may be introduced into evidence or otherwise used at such trial or hearing.

Absent agreement, either Party may ask the Court to issue an order governing the use of such




4848-0717-9750.1
            Case 1:20-cv-01817-VM Document 33
                                           34 Filed 04/26/21
                                                    04/27/21 Page 8 of 11




Protected Information at trial or hearing, upon reasonable notice to all disclosing parties who have

produced such information.

     14.     Survival. The non-disclosure obligations of this Order shall survive the final, non-

appealable disposition of this Action.

     15.     Obligations on Termination of Action. Within thirty (30) days of the conclusion of

this Action by final, non-appealable disposition, each Party shall assemble all Protected

Information received by it and (a) at the Producing Party’s option, return the Protected Information

at the Producing Party’s expense or destroy all Protected Information that is in non-electronic form,

and (b) destroy all Protected Information that is in electronic form, except that counsel shall be

permitted to retain court filings, deposition transcripts, exhibits, and work product containing

Protected Information, provided that such counsel and its personnel shall not disclose such retained

materials to any person or use such retained materials for any purpose unrelated to this Action

except pursuant to court order or written authorization by the Producing Party. Notwithstanding

any of the foregoing, the Parties, their counsel, and experts for the Parties shall not be required to

return or destroy any Protected Information to the extent such Protected Information is (a) stored

on media that is not reasonably accessible, such as disaster recovery backup tapes or discs, or (b)

only retrievable through the use of specialized tools or techniques typically used by forensic

experts.

     16.     Disclosure Pursuant to Legal Process. If a Receiving Party in possession, custody, or

control of Protected Information is served with a subpoena, demand, or any other legal process

seeking discovery of same by a non-party (a “Demand”), the Receiving Party shall give written

notice to the Producing Party by email within 3 business days of its receipt of such Demand if the

provision of notice is not forbidden by law or legal authorities. The Producing Party shall be solely




4848-0717-9750.1
            Case 1:20-cv-01817-VM Document 33
                                           34 Filed 04/26/21
                                                    04/27/21 Page 9 of 11




responsible for seeking any relief or protection from any subpoena demand or legal process

seeking such Protected Information and shall also be solely responsible for its costs and attorneys’

fees in any proceedings relating to such subpoena or legal process.

      17.    Relief from this Order.

             a.    Nothing in this Order shall prevent the Parties from applying to the Court for relief

                   from this Order, or from applying to the Court for further or additional protective

                   orders, or from agreeing among themselves to waive this Order in part or whole as

                   to particular designated information.

             b.    This Order may be modified by the Court at any time for good cause shown

                   following notice to all Parties and an opportunity for them to be heard.

      18.    Jurisdiction. This Court shall retain jurisdiction over any action or proceeding arising

out of or related to this Order. Each Producing Party and each Receiving Party or non-party

receiving Protected Information agrees that it/he/she is subject to the jurisdiction of and bound by

this Court for all of the foregoing purposes.


SO
SO ORDERED:
   OR
    RD
     DEER
        RED
          ED:


      4/27/2021




///

///

///



4848-0717-9750.1
           Case 1:20-cv-01817-VM Document 33
                                          34 Filed 04/26/21
                                                   04/27/21 Page 10 of 11




SO STIPULATED AND AGREED:

Dated: April 21, 2021

 McLAUGHLIN & STERN, LLP                       LEWIS BRISBOIS BISGAARD
                                                 & SMITH LLP


 By: _____________________________             By:__________________________________
                                                    ___________
     Chester R. Ostrowski                         MarkkKK. A
                                                           Anesh,
                                                               h Esq.
     Lee S. Shalov                                Jamie R. Wozman, Esq.
                                                  Attorneys for Defendants Jonathan
       Attorneys for Plaintiff Bruce J. Reid      Sack,Esq. Michael Mui, Esq. and Sack &
       260 Madison Avenue                         Sack, LLP
       New York, New York 100016                  77 Water Street, Suite 2100
       (212) 448-1100                             New York, New York 10005
                                                  (212) 232-1300




4848-0717-9750.1
           Case 1:20-cv-01817-VM Document 33
                                          34 Filed 04/26/21
                                                   04/27/21 Page 11 of 11




                                             Exhibit A

                         Acknowledgement and Agreement to be Bound

         I, __________________________________________, of ________________________,

declare under penalty of perjury that:

        1. I have read and understood in its entirety the Stipulated Protective Order (the “Order”)

that was entered by the Hon. Judge Victor Marrero, of the United States District Court, Southern

District of New York, on April__, 2021, in Bruce J. Reid v. Jonathan S. Sack, et. al. No. 20-cv-

01817(VM) (the “Action”);

        2. I shall comply with and be bound by all the terms of the Order;

        3. I understand and acknowledge that my failure to comply with the Order could expose

me to sanctions and punishment in the nature of contempt;

        4. I represent and warrant that I will not disclose any Documents, Matter or Information

that has been designated as Protected Information (as such terms are defined in the Order) to any

person or entity except in strict compliance with the Order;

        5. I hereby submit to the personal jurisdiction of the United States District Court for the

Southern District of New York, even if proceedings to enforce the terms of the Order occur after

final judgment or other termination of the Action, and hereby waive any claims I may now or

hereafter have with respect to such jurisdiction.

Date: ______________

City and State where sworn and signed: ___________________________

Printed Name: ______________________________

Signature: __________________________________




4848-0717-9750.1
